         Case 1:20-cv-02224-CCC Document 6 Filed 01/27/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT BROOKS,                              :   CIVIL ACTION NO. 1:20-CV-2224
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
CHAMBERSBURG BARRACKS                       :
PENNSYLVANIA STATE POLICE,                  :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 27th day of January, 2021, upon consideration of the report

(Doc. 4) of Magistrate Judge Martin C. Carlson, issued following screening review of

pro se plaintiff Robert Brooks’ complaint (Doc. 1) pursuant to 28 U.S.C. § 1915(e)(2),

wherein Judge Carlson concludes that plaintiff’s complaint fails to state a claim to

the extent it seeks $1,000,000 in damages against a state agency (which request is

barred by sovereign immunity) and further to the extent it seeks an order directing

the Pennsylvania States Police to press criminal charges on Brooks’ behalf (which

request fails to state a claim for which relief may be granted), (see Doc. 4 at 8-11),

and the court noting that Brooks has objected to the report, (see Doc. 5); see also

FED. R. CIV. P. 72(b)(2), and following de novo review of the contested portions of the

report, E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28

U.S.C. § 636(b)(1)), and affording “reasoned consideration” to the uncontested

portions, id. (quoting Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987)), the

court finding that the conclusions reached in the report are well reasoned and fully
           Case 1:20-cv-02224-CCC Document 6 Filed 01/27/21 Page 2 of 3




supported by the record and the applicable law, and finding Brooks’ objection to be

without merit and squarely addressed by the report,1 it is hereby ORDERED that:

      1.      Judge Carlson’s report (Doc. 4) is ADOPTED.

      2.      Plaintiff’s complaint (Doc. 1) is DISMISSED without prejudice.

      3.      Plaintiff is granted leave to amend his complaint in accordance
              with Judge Carlson’s report and footnote 1 within 20 days of the date of
              this order. Any amended pleading filed pursuant to this paragraph
              shall be filed to the same docket number as the instant action, shall be
              entitled “First Amended Complaint,” and shall be complete in all
              respects. It shall be a new pleading which stands by itself as an
              adequate complaint under the Federal Rules of Civil Procedure,
              without reference to the complaint (Doc. 1) hereinabove dismissed.

      4.      In the absence of a timely filed amended complaint, the Clerk of Court
              shall close the above-captioned action. In the event a timely amended
              complaint is filed, this matter shall be remanded to Judge Carlson for
              further proceedings.

      5.      Any appeal from this order is deemed to be frivolous and not taken in
              good faith. See 28 U.S.C. § 1915(a)(3).




      1
         In addition to the excessive-force theory contemplated in Judge Carlson’s
report, Brooks’ complaint states an additional request for relief that might be viable
if lodged against a proper defendant. Specifically, Brooks seeks a “policy change in
the way the PSP responds to complaints from Inma[te]s at the [Franklin County
Jail].” (See Doc. 1 at 5). Under Ex parte Young, 209 U.S. 123 (1908), a plaintiff may
sue a state official in their official capacity for prospective injunctive relief of this
nature. See Koslow v. Pennsylvania, 302 F.3d 161, 168 (3d Cir. 2002). We express
no opinion on the merit of this potential claim; we note only that this provides
further justification for granting leave to amend.
     Case 1:20-cv-02224-CCC Document 6 Filed 01/27/21 Page 3 of 3




6.      Plaintiff’s request (Doc. 5 at 4) for a courtesy copy of his complaint is
        GRANTED. The Clerk of Court shall mail a courtesy copy of plaintiff’s
        complaint together with this order.



                                  /S/ CHRISTOPHER C. CONNER
                                  Christopher C. Conner
                                  United States District Judge
                                  Middle District of Pennsylvania
